ROBERT L. BLAND, Judge,

dissenting.

The facts, constituting the basis of this claim for which an award has been made, as certified to the court of claims by the head of the agency concerned, are as follows:
“This accident was caused by the automobile belonging to this claimant wrecking on a wooden bridge located on Figgett Road, which road was under construction at the time. The bridge had been broken by heavy equipment passing over it and had been filled with dirt and gravel. It seems that when claimant attempted to cross bridge it collapsed and the automobile dropped into a hole causing damage to it.”
It occurred to me at the time the claim was being informally considered that the record submitted to the court was inadequate. I was of opinion that it should have been returned to the department .for supplementary information.
It will be observed that the bridge on which the accident occurred was under construction. Could not the claimant have observed that fact? Why did he attempt to cross the bridge when it must have been apparent that the road was under construction? In doing so was he guilty of such contributory negligence as would defeat his claim for an award? The court is necessarily bound by the limited informatnon contained in the record.
Not being satisfied that the claimant has a meritorious claim against the state I cannot concur in the award made, and make this brief note setting forth my dissent to such award.